DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed July 15, 2021 has been entered.  Claims 1-19 are pending in the application.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Sattler et al. (U.S. 2014/0142395 A1) (hereinafter – Sattler)
Derkx et al. (U.S. 2018/0235503 A1) (hereinafter – Derkx)
Angelico et al. (U.S. 2014/00480072 A1) (hereinafter – Angelico)
Sinderby et al. (U.S. 10,758,693 B2) (hereinafter – Sinderby)
Swamy et al. (U.S. 2016/0262705 A1) (hereinafter – Swamy)
The closest prior art of record regarding processing muscle activity signals with specific consideration to the presence of a heart signal component in the signals for the purpose of determining inspiratory and expiratory breathing efforts is that of Sattler.  Sattler detects at least three or more separated EMG signals, further detects a breathing signal and breathing phase information, selects a separated signal if a corresponding heart signal component is detected, performs a filtering step (reading upon a selection) on signals which contain the heart signal component, then performs 
The next closest prior art of record is that of Sinderby and Swamy, both of which perform a similar operation to that of Sattler, wherein a signal containing a heart signal component undergoes a filtration step to remove cardiac artifacts, wherein the filtered signal is still passed therethrough.  None of the prior art of record perform a complete removal of a subset EMG signals having a heart signal from at least three or more EMG signals for the determination assignment of inspiratory and expiratory breathing phases to the EMG signal, nor would it be obvious to one having skill in the art to perform such a modification before the effective filing date of the invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791